IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-60262
                          Summary Calendar



                       NOORUDDINS S. SOHMANI,

                                         Petitioner,

                               versus

               JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                         Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A70 924 100
                        --------------------
                           January 29, 2003

Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

     Nooruddins S. Sohmani petitions this court for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from the denial of his application for asylum and ordering him to

voluntarily depart the United States.    Sohmani argues that he is

entitled to asylum based on past persecution and his fear of future

persecution.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-60262
                                  -2-

     This court will uphold the BIA’s factual finding that an alien

is not eligible for asylum if it is supported by substantial

evidence.   Efe v. Ashcroft, 293 F.3d 899, 903 (5th Cir. 2002).        The

substantial-evidence standard requires only that the BIA’s decision

be based on the evidence presented and that the decision be

substantially reasonable.    Carbajal-Gonzalez v. INS, 78 F.3d 194,

197 (5th Cir. 1996).

     The BIA’s finding that Sohmani failed to show that he suffered

from past persecution or that he had a well-founded fear of future

persecution   was   based   on    the   evidence   before   it   and   was

substantially reasonable.        The beating which Sohmani sustained

allegedly as a result of his political beliefs was isolated.

Abdel-Masieh v. INS, 73 F.3d 579, 584 (5th Cir. 1996).           Moreover,

following the attack, Sohmani remained in Pakistan for six to seven

months without incident.     The fact that following the beating,

Sohmani’s family relocated to another part of Pakistan without

incident and have remained in Pakistan without incident supports

the BIA’s finding that Sohmani failed to show a well-founded fear

of future persecution. Lopez-Gomez v. Ashcroft, 263 F.3d 442, 445-

46 (5th Cir. 2001); Matter of A-E-M, 21 I&N Dec. 1157, 1160 (BIA

1998).

     We consider Sohmani’s asylum claim also as a request for

withholding of deportation.        Because Sohmani does not meet the

standard for asylum, he also does not meet the standard for
                          No. 02-60262
                               -3-

withholding of deportation.   Efe, 293 F.3d at 906.   Accordingly,

Sohmani’s petition for review is DENIED.